PER CURIAM.
Judgment of the trial court setting aside defendant’s sentence and ordering him to be resentenced in accordance with the plea bargain is reversed. Although specific performance may be used to enforce a plea bargain, there was no plea bargain in the present case. Nonetheless, if defendant justifiably believed there was a plea bargain and pled guilty because of that justified belief, his guilty plea was not knowingly made and must be set aside and defendant allowed to plead anew. State v. Jones, 398 So.2d 1049 (La.1981). Accordingly, the case is remanded to the trial court to conduct a hearing to determine if defendant was justified in believing a plea bargain existed. If the court so determines, it should allow defendant to withdraw his guilty plea and enter a new plea.
CALOGERO, C.J., and DENNIS and HALL, JJ., dissent from the order.